Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on February 20, 2020, wherein claims 1-28 are currently pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining data/information, and using the information for data analysis to determine more data (for managing orders (fulfillment and returns) – a known industry activity), further manipulating and analyzing the information/data to move/place/etc., items/products (logic that come under mental activities), and providing/displaying this determined data (again to further organize human activities (using totes/carriers/etc., to move items/products in an organized way) of order fulfillment and returns).  The claimed invention further uses mathematical steps to analyze and determine further data (navigation and mapping using information and data to generate routes/”tours”/etc.,).  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).
The limitations of the independent and dependent claims (where the dependent claims only further define the independent claims and merely narrow the described abstract idea), under the broadest reasonable interpretation, covers methods of organizing human activity, mental processes, and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, “systems,” “units (various types/labeled),” “processors,” “interfaces,”  “graphical user interfaces (GUIs)” “storage medium”, etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).   If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as concepts performed in the human mind 14 (including an observation, evaluation, judgment, opinion), then it falls within the “mental processes” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under mathematical concepts grouping, mental process grouping, and organizing human activities grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “units (various types/labeled),” “processors,” “interfaces,” “graphical user interfaces (GUIs)” “storage medium”, etc., - as in the specification and the claims) which are recited at a high level of generality, i.e., as generic “systems,” “units (various types/labeled),” “processors,” “interfaces,” “graphical user interfaces (GUIs)” “storage medium”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “systems,” “units (various types/labeled),” “processors,” “interfaces,” “graphical user interfaces (GUIs)” “storage medium”, etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014)., at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0083-0085 [general purpose computer], 0092-0095 [general-purpose processor]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

As stated above, the dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.  The dependent claims further state obtaining data/information, and using the information for data analysis to determine more data (for managing orders (fulfillment and returns) – a known industry activity), further manipulating and analyzing the information/data to move/place/etc., items/products (logic that come under mental activities), and providing/displaying this determined data (again to further organize human activities (using totes/carriers/etc., to move items/products in an organized way) of order fulfillment and returns).  The claimed invention further uses mathematical steps to analyze and determine further data (navigation and mapping using information and data to generate routes/”tours”/etc.,).  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).  For example, the limitations of the dependent claims do not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely manipulates a known type of abstract data/information, analyzes, and manipulates this known type of data/information, and provides this information for the purposes of organizing human activities (while using mental processes and mathematical concepts); and merely recites post-solution activities.
The limitations of the dependent claims, under the broadest reasonable interpretation, covers methods of organizing human activity, mental processes, and mathematical concepts but for the recitation of generic computer components. That is, but for the recitation of, for example, “systems,” “units (various types/labeled),” “processors,” “interfaces,”  “graphical user interfaces (GUIs)” “storage medium”, etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).   If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as concepts performed in the human mind 14 (including an observation, evaluation, judgment, opinion), then it falls within the “mental processes” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under mathematical concepts grouping, mental process grouping, and organizing human activities grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “units (various types/labeled),” “processors,” “interfaces,” “graphical user interfaces (GUIs)” “storage medium”, etc., - as in the specification and the claims) which are recited at a high level of generality, i.e., as generic “systems,” “units (various types/labeled),” “processors,” “interfaces,” “graphical user interfaces (GUIs)” “storage medium”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “systems,” “units (various types/labeled),” “processors,” “interfaces,” “graphical user interfaces (GUIs)” “storage medium”, etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014)., at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0083-0085 [general purpose computer], 0092-0095 [general-purpose processor]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-7, 16-23, and 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skaaksrud et al., (US 2019/0287063) (provisional 03/14/2018) in view of Welty et al., (US 2018/0201444).
As per claim 1, Skaaksrud discloses a customer order fulfillment system for returning items from a customer order to one or more locations in a warehouse (Abstract [consumer…return…logistics…return operation]; ¶¶ 0009-0010 [return logistics operation…return route to origin location…item…returned], 0651 [one bot apparatus may collaboratively map the operating area of the warehouse to facilitate movement and navigation], 0801-0803, 0817, 0822, 0826-0836), the system comprising 
a return order generating subsystem for assigning returned items in a storage compartment type container/holder having one or more sub-compartments to a return cart (figs. 17, 20A, 21-22A, 32-33, 35-36 [these figures show a “tote having one or more sub-compartments”]; ¶¶ 0009-0010 [modular mobility…bot…return operation…transport parameters…has the modular mobile autonomy control module verifying that each of the modular mobile autonomy control module, the modular mobility base, the modular auxiliary power module, and the modular cargo storage system are compatible with the dispatched consumer-to-store return logistics operation…mobility base to move from an origin location on a route…modular cargo storage system providing selective access to a payload area within the modular cargo storage system…causing the modular mobility base to move from the designated pickup location on a return route to the origin location], 0224 [placed into a container  that helps move a collection of items on various forms], 0624 [modular components or detachable modules/pods…compartments], 0636 [MALVT bot…modular cargo storage…compartments (e.g. separator)…pods…compartments…provide different structural support for items loaded into any partitioned compartments], 0771-0772 [within…warehouse]; also see 0801-0803, 0817, 0822, 0826-0836), the return order generating sub-system including 
a map unit for storing a map having map data associated therewith that corresponds each of the returned items with the one or more locations in the warehouse (¶¶ 0427 [navigating…mapping], 0445 [maps], 0468-0471 [navigation…navigate along movement path], 0562 [navigate towards specified locations…logistics location], 0571 [communication…while navigating…route], 0579 [navigation…via mapping location], 0611-0612, 0651 [one bot apparatus may collaboratively map the operating area of the warehouse to facilitate movement and navigation], 0702 [route tracking/mapping], 0771-0772 [within…warehouse], 0849-0851), 
a return cart building unit for assigning a plurality of the storage compartment type containers to the return cart, wherein each of the plurality of storage compartment type containers/holders has identification information associated therewith and the return cart has identification information associated therewith, wherein the identification information of the plurality of storage compartment type containers and the return cart are correlated together (¶¶ 0520-0522 [storage compartments…sensors…compartment defined by the CSS 1720 and APM/BAPM components 1710 and move one or more items/objects so as to load or unload such items/objects], 0618 [MALVT bot apparatus…allow for transporting multiple different items/objects and where some may require different environmental environments than others…the CSS unit component 3500 (or CSS 1720) used as part of such an exemplary MALVT bot apparatus 1700 may be deployed with one or more detachable organized separator/supports, such as shelving separators 3608, that partitions the interior cargo space within the CSS unit into compartments…shelving separator 3608 partitions the payload area within CSS 3500 into different compartments…different partitioned compartments ], 0636, 0943-0945 [compartments…payload monitoring…providing, by the modular cargo storage system, selective access to the first compartment maintaining the ordered item within the modular cargo storage system while limiting access to others of the separated storage compartments including the second compartment…selective access (to individual compartments)], 2554), and 
a return order generating unit for generating a return tour for the returned items assigned to the return cart, the return tour having return instructions associated therewith, wherein the return instructions of the return tour correlate the returned items in each of the plurality of storage compartment type containers/holders of the return cart to the locations in the warehouse (¶¶ 0505 [instructions related to delivery], 0571-0573 [navigating…route…instructional information…navigational indicators….navigation…mapping], 0611-0612 [deployment operation…moves to destination…navigation…mapping], 0800-0803 [return…for item…return route…return location], 0817-0820, 0822-0826; see also 0009-0010 [return logistics operation…return route to origin location…item…returned], 0651 [one bot apparatus may collaboratively map the operating area of the warehouse to facilitate movement and navigation]), and 
an interface providing a visual representation of the tote and the associated one or more sub-compartments, and providing a visual indicator of the returned items assigned to the one or more sub-compartments of the storage compartment type container (¶¶ 0119-0120 [user interface…status information…displayed…shipment journey], 0193 [interface and what it provides], 0193 [ provide a user interface 405 to indicate status and allow basic interaction for review], 0220-0221 [can data 570, historic data 575, shipment data 580, layout data 585, RF data (etc.,)…visual], 0505 [electronic display interface…allows visibility through cargo door], 0553-0555 [monitoring capabilities…user interface…communication…display support], 0443 [user interface…for signaling and controlling], 0446, 0705 [user access devices (e.g., smartphones, laptops, and the like) as well as for support of extended visualization on such remote devices via 3D video, augmented reality, and virtual reality displays on the remote devices]).
Although Skaaksrud discloses a storage compartment type container having one or more sub-compartments to a return cart (see citations in the above rejection), Skaaksrud dos not explicitly state totes.
Analogous art Welty discloses totes (¶¶ 0030-0034; and also see 0049+).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Skaaksrud a likely end time of an event associated with the destination as taught by analogous art Welty in order to organize placement of various items/products/etc., that are to be transported to different locations/etc., since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (KSR-G/TSM) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts (of having a tote type container with compartments (a well-known carrier/holder) for holding/carrying items/products/etc.,) of Welty would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).

As per claim 20, claim 20 discloses substantially similar limitations as claim 1 above; and therefore claim 20 is rejected under the same rationale and reasoning as presented above for claim 1.

As per claim 2, Skaaksrud discloses the customer order fulfillment system of claim 1, further comprising an automated fulfillment system for receiving one or more of the storage compartment type containers/holders and for automatically returning one or more of the returned items in the one or more sub-compartments of the storage compartment type containers/holders to a selected location in one or more carousels (¶¶ 0009-0010 [modular mobility…bot…return operation…transport parameters…has the modular mobile autonomy control module verifying that each of the modular mobile autonomy control module, the modular mobility base, the modular auxiliary power module, and the modular cargo storage system are compatible with the dispatched consumer-to-store return logistics operation…mobility base to move from an origin location on a route…modular cargo storage system providing selective access to a payload area within the modular cargo storage system…causing the modular mobility base to move from the designated pickup location on a return route to the origin location], 0624 [modular components or detachable modules/pods…compartments], 0636 [MALVT bot…modular cargo storage…compartments (e.g. separator)…pods…compartments…provide different structural support for items loaded into any partitioned compartments], 0222, 0343 [moving conveyor system], 0524 [conveyor belt], 0771-0772 [within…warehouse], 0801-0803; also see 0520-0522 [storage compartments…sensors…compartment defined by the CSS 1720 and APM/BAPM components 1710 and move one or more items/objects so as to load or unload such items/objects], 0618 [MALVT bot apparatus…allow for transporting multiple different items/objects and where some may require different environmental environments than others…the CSS unit component 3500 (or CSS 1720) used as part of such an exemplary MALVT bot apparatus 1700 may be deployed with one or more detachable organized separator/supports, such as shelving separators 3608, that partitions the interior cargo space within the CSS unit into compartments…shelving separator 3608 partitions the payload area within CSS 3500 into different compartments…different partitioned compartments], 0636, 0943-0945 [compartments…payload monitoring…providing, by the modular cargo storage system, selective access to the first compartment maintaining the ordered item within the modular cargo storage system while limiting access to others of the separated storage compartments including the second compartment…selective access (to individual compartments)], 0667 [conveyors], 0959 [item…conveyor belt…conveyor base…warehousing location], 2554).
Although Skaaksrud discloses a storage compartment type container having one or more sub-compartments to a return cart (see citations in the above rejection), Skaaksrud dos not explicitly state totes.
Analogous art Welty discloses totes (¶¶ 0030-0034; and also see 0049+).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Skaaksrud a likely end time of an event associated with the destination as taught by analogous art Welty in order to organize placement of various items/products/etc., that are to be transported to different locations/etc., since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (KSR-G/TSM) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts (of having a tote type container with compartments (a well-known carrier/holder) for holding/carrying items/products/etc.,) of Welty would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claim 3, Skaaksrud discloses the customer order fulfillment system of claim 1, wherein the interface comprises a window having a visual representation of one or more of the storage compartment type containers/holders and the sub-compartments and for performing the return tour for returning the returned items in the sub-compartments to a plurality of locations in the warehouse, and a visual representation of one or more of the storage compartment type containers/holders and the sub-compartments for performing a return tour for returning the returned items in the sub-compartments to an automated fulfillment system (¶¶ 0009-0010 [modular mobility…bot…return operation…transport parameters…has the modular mobile autonomy control module verifying that each of the modular mobile autonomy control module, the modular mobility base, the modular auxiliary power module, and the modular cargo storage system are compatible with the dispatched consumer-to-store return logistics operation…mobility base to move from an origin location on a route…modular cargo storage system providing selective access to a payload area within the modular cargo storage system…causing the modular mobility base to move from the designated pickup location on a return route to the origin location], 0624 [modular components or detachable modules/pods…compartments], 0636 [MALVT bot…modular cargo storage…compartments (e.g. separator)…pods…compartments…provide different structural support for items loaded into any partitioned compartments], 0771-0772 [within…warehouse], 0119-0120 [user interface…status information…displayed…shipment journey], 0193 [interface and what it provides], 0193 [ provide a user interface 405 to indicate status and allow basic interaction for review], 0220-0221 [can data 570, historic data 575, shipment data 580, layout data 585, RF data (etc.,)…visual], 0505 [electronic display interface…allows visibility through cargo door], 0553-0555 [monitoring capabilities…user interface…communication…display support], 0443 [user interface…for signaling and controlling], 0446, 0705 [user access devices (e.g., smartphones, laptops, and the like) as well as for support of extended visualization on such remote devices via 3D video, augmented reality, and virtual reality displays on the remote devices], 0651 [map the operating area of the warehouse to facilitate movement and navigation…GPS locating], 0850 [inventory management…items…locations…warehouse…shelving systems, in boxes, and the like], 958-0961 [warehousing locations…inventory logistics…warehousing location…warehouse environment…operative to be moved to engage items, such as inventory item 5240a, from a conveyor belt 5235 disposed on conveyor base 5230. In operation, exemplary pick and place machine 5200 may interface with inventory management systems at the warehousing location], 2569 [origin location is a warehousing location for warehoused ordered items and wherein the dispatch command further comprises a pickup location within the warehousing location where the ordered item is to be provided]).
Although Skaaksrud discloses a storage compartment type container having one or more sub-compartments to a return cart (see citations in the above rejection), Skaaksrud dos not explicitly state totes.
Analogous art Welty discloses totes (¶¶ 0030-0034; and also see 0049+).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Skaaksrud a likely end time of an event associated with the destination as taught by analogous art Welty in order to organize placement of various items/products/etc., that are to be transported to different locations/etc., since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (KSR-G/TSM) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts (of having a tote type container with compartments (a well-known carrier/holder) for holding/carrying items/products/etc.,) of Welty would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claim 4, Skaaksrud discloses the customer order fulfillment system of claim 1, wherein the customer order includes customer data and returned item data, and wherein the customer data includes customer order data, customer address data, and customer name data (¶¶ 0002 [store-to-consumer…logistics…shipping], 0009-0010 [consumer-to-store…logistics operation…transport parameters…information…pickup…drop-off…location (from pick-up to drop-off)…return documentation (payload, cargo)…item…return documentation…route], 0209, 0571, 0638-0639 [customer…address…customer data], 0734 [identifier…recipient (consumer/customer) for the item…name, an identification code number, an address, reference biometric data…recipient’s name], 0826 [shows order data], 0836 [order…customer…address]).
As per claim 5, Skaaksrud discloses the customer order fulfillment system of claim 4, wherein the item data includes product data, product quantity data, barcode data, and return time period data (¶¶ 0009 [identifier information on the item…item…and its…documentation], 0010, 0097 [nodes associated with items…identify and locate the items], 0170 [barcode], 0211-0218 [manage information related to an ID node as an item associated with the ID node…density…how many nodes], 0221-0223 [scan data…data collected for a particular item…bar code scan data…item…type of item], 0241-0243, 0259, 0849 [quantity of product], 0954-0955 [returns…period of time], 2617 [period of time…items are to be returned]).
As per claim 6, Skaaksrud discloses the customer order fulfillment system of claim 1, further comprising 
an order collection unit for collecting information associated with the plurality of customer orders from a plurality of customers and generating customer order data that includes data associated with each of the plurality of customer orders and the plurality of customers, wherein each of the plurality of customer orders includes one or more items associated therewith, an order generating unit for receiving the customer order data from the order collection unit and generating in response thereto consolidated order fulfillment data (see citations above for other claims above and also see ¶¶ 0819-0820 [discusses example of order fulfillment and order generation by collecting information/data – customer information and what the order (the item and product)], 0836 [shows information collection for an order], 0854-0859 [order received processing the information – and items from inventory and mechanisms set for fulfilling the order – see steps a-g], 0862-0867, 0891-0892 [order fulfillment tasks with one or more ordered item…received a transaction order for the ordered item…system receives and processes transaction orders for customers]), 
a pick tour generating subsystem for receiving the consolidated order fulfillment data from the order generating unit and in response thereto generating pick instructions associated with a pick tour or a pick tour plan from the consolidated order fulfillment data (see citations above for other claims above and also see ¶¶ 0427 [navigating…mapping], 0445 [maps], 0468-0471 [navigation…navigate along movement path], 0562 [navigate towards specified locations…logistics location], 0571 [communication…while navigating…route], 0579 [navigation…via mapping location], 0611-0612, 0651 [one bot apparatus may collaboratively map the operating area of the warehouse to facilitate movement and navigation], 0702 [route tracking/mapping], 0771-0772 [within…warehouse], 0849-0859 [see steps a-f described 0854-0859], 0862-0870, 0854-0855 [logistics operations]), and 
a bulk pick order fulfillment unit for receiving the consolidated order fulfillment data from the order generating unit and grouping together similar ones of the items associated with the plurality of customer orders to form a plurality of bulk picks, wherein one or more of the plurality of bulk picks forms part of one or more bulk pick tours (see citations above for other claims above and also see ¶¶ 0106 [ ID nodes 120b, 120c, 120d are associated with different items (e.g., packages) within a larger container 210 (or grouped together on a pallet)], 0223-0224 [group of packages assembled…placed into…container that helps move a collection of items], 0854 [items grouped as a portion of an order], 0270 [“similar group of nodes” in conjunction with paras.  0068, 0097-0100, 0232, 0243 – where these paragraphs state nodes and node IDs are associated (represent) with items], 0283-0288 [group of nodes with similarities; in conjunction with paras.  0068, 0097-0100, 0232, 0243 – where these paragraphs state nodes and node IDs are associated (represent) with items], 0381 [master node is outside of container (such as a Uniform Load Device (ULD) container 210 known to be used for transporting groups of items on aircraft) that has an ID node inside the container], 0428, 0862-0864 [including the inventory item and additional inventory items…include the inventory item for transport involved with this particular dispatched inventory operation and other additional inventory items to be supplied to others of the remote business facilities (grouping items that based on similarity)…items transported on the bot assembly…may be a restocking supply of retail item(s) sold at that remote business facility], 0867 [item being a portion from multiple inventory order items in a received inventory order…repeating steps (a)-(g) for the remaining portions from the inventory order items in the received inventory order (the steps a-g described in 0854-0859)], 0892 [receives and processes transaction orders for customers]).
As per claim 7, Skaaksrud discloses the customer order fulfillment system of claim 6, further comprising an automated fulfillment system for receiving the consolidated order fulfillment data from the order generating unit and for automatically selecting one or more of the items in the customer order from one or more carousels, wherein the automated fulfillment system is configured for receiving the pick tour plan or the pick tour and for automatically selecting the items in the customer order set forth in the pick tour plan or the pick tour from the one or more carousels, and is configured for receiving one or more of the plurality of bulk picks for automatically selecting one or more of the items in the customer order from the one or more carousels (¶¶ 0854-0859 [order received processing the information – and items from inventory and mechanisms set for fulfilling the order – see steps a-g], 0862-0867, 0891-0892 [order fulfillment tasks with one or more ordered item…received a transaction order for the ordered item…system receives and processes transaction orders for customers], 0427 [navigating…mapping], 0445 [maps], 0468-0471 [navigation…navigate along movement path], 0562 [navigate towards specified locations…logistics location], 0571 [communication…while navigating…route], 0579 [navigation…via mapping location], 0611-0612, 0651 [one bot apparatus may collaboratively map the operating area of the warehouse to facilitate movement and navigation], 0702 [route tracking/mapping], 0771-0772 [within…warehouse], 0849-0859 [see steps a-f described 0854-0859], 0862-0870, 0854-0855 [logistics operations]; 0106 [ ID nodes 120b, 120c, 120d are associated with different items (e.g., packages) within a larger container 210 (or grouped together on a pallet)], 0223-0224 [group of packages assembled…placed into…container that helps move a collection of items], 0854 [items grouped as a portion of an order], 0270 [“similar group of nodes” in conjunction with paras.  0068, 0097-0100, 0232, 0243 – where these paragraphs state nodes and node IDs are associated (represent) with items], 0283-0288 [group of nodes with similarities; in conjunction with paras.  0068, 0097-0100, 0232, 0243 – where these paragraphs state nodes and node IDs are associated (represent) with items], 0381 [master node is outside of container (such as a Uniform Load Device (ULD) container 210 known to be used for transporting groups of items on aircraft) that has an ID node inside the container], 0428, 0862-0864 [including the inventory item and additional inventory items…include the inventory item for transport involved with this particular dispatched inventory operation and other additional inventory items to be supplied to others of the remote business facilities (grouping items that based on similarity)…items transported on the bot assembly…may be a restocking supply of retail item(s) sold at that remote business facility], 0867 [item being a portion from multiple inventory order items in a received inventory order…repeating steps (a)-(g) for the remaining portions from the inventory order items in the received inventory order (the steps a-g described in 0854-0859)], 0892 [receives and processes transaction orders for customers]; and also see 0009-0010 [modular mobility…bot…return operation…transport parameters…has the modular mobile autonomy control module verifying that each of the modular mobile autonomy control module, the modular mobility base, the modular auxiliary power module, and the modular cargo storage system are compatible with the dispatched consumer-to-store return logistics operation…mobility base to move from an origin location on a route…modular cargo storage system providing selective access to a payload area within the modular cargo storage system…causing the modular mobility base to move from the designated pickup location on a return route to the origin location], 0624 [modular components or detachable modules/pods…compartments], 0636 [MALVT bot…modular cargo storage…compartments (e.g. separator)…pods…compartments…provide different structural support for items loaded into any partitioned compartments], 0222, 0343 [moving conveyor system], 0524 [conveyor belt], 0771-0772 [within…warehouse], 0801-0803; also see 0520-0522 [storage compartments…sensors…compartment defined by the CSS 1720 and APM/BAPM components 1710 and move one or more items/objects so as to load or unload such items/objects], 0618 [MALVT bot apparatus…allow for transporting multiple different items/objects and where some may require different environmental environments than others…the CSS unit component 3500 (or CSS 1720) used as part of such an exemplary MALVT bot apparatus 1700 may be deployed with one or more detachable organized separator/supports, such as shelving separators 3608, that partitions the interior cargo space within the CSS unit into compartments…shelving separator 3608 partitions the payload area within CSS 3500 into different compartments…different partitioned compartments], 0636, 0943-0945 [compartments…payload monitoring…providing, by the modular cargo storage system, selective access to the first compartment maintaining the ordered item within the modular cargo storage system while limiting access to others of the separated storage compartments including the second compartment…selective access (to individual compartments)], 0667 [conveyors], 0959 [item…conveyor belt…conveyor base…warehousing location]).
As per claim 16, Skaaksrud discloses the customer order fulfillment system of claim 6, wherein the bulk pick order fulfillment unit groups the items in the consolidated order fulfillment data into shipments according to one or more predetermined logical parameters (see citations above for other claims above and also see ¶¶ 0106 [ ID nodes 120b, 120c, 120d are associated with different items (e.g., packages) within a larger container 210 (or grouped together on a pallet)], 0223-0224 [group of packages assembled…shipping…container that helps move a collection of items], 0243, 0428 [a group of packages, a palletized group of packages…shipments], 0854 [items grouped as a portion of an order], 0270 [“similar group of nodes” in conjunction with paras.  0068, 0097-0100, 0232, 0243 – where these paragraphs state nodes and node IDs are associated (represent) with items], 0283-0288 [group of nodes with similarities; in conjunction with paras.  0068, 0097-0100, 0232, 0243 – where these paragraphs state nodes and node IDs are associated (represent) with items], 0381 [master node is outside of container (such as a Uniform Load Device (ULD) container 210 known to be used for transporting groups of items on aircraft) that has an ID node inside the container], 0627, 0817, 0862-0864 [including the inventory item and additional inventory items…include the inventory item for transport involved with this particular dispatched inventory operation and other additional inventory items to be supplied to others of the remote business facilities (grouping items that based on similarity)…items transported on the bot assembly…may be a restocking supply of retail item(s) sold at that remote business facility], 0867 [item being a portion from multiple inventory order items in a received inventory order…repeating steps (a)-(g) for the remaining portions from the inventory order items in the received inventory order (the steps a-g described in 0854-0859)], 0892 [receives and processes transaction orders for customers]).  
As per claim 17, Skaaksrud discloses the customer order fulfillment system of claim 16, wherein the bulk pick order fulfillment unit includes processing hardware that is configured to: map the one or more items in each of the plurality of customer orders to product identification data, generate one or more bulk picks having associated therewith one or more bulk pick recipes (logic/algorithm/idea/etc.,) from the data associated with the customer orders, wherein each of the bulk pick recipes includes a selected quantity of the one or more items from the plurality of customer orders and a selected quantity of one or more additional items, and generate a bulk pick ticket associated with each of the bulk picks (¶¶ 0224-0225 [Layout data 585 is generally data related to the physical area of one or more parts of an anticipated path. For example, an example of layout data 585 may include building schematics and physical dimensions of portions of a building in which a node may be transiting. An example may further include density information associated with physical areas to be transited and anticipated numbers of potential nodes in those areas as types of layout data. In another example, an example of layout data may include a configuration of how a group of packages may be assembled on a pallet, placed into a shipping container (e.g., a unit load device (ULD)) that helps move a collection of items on various forms], 0232-0236 [contextual data providing information regarding the conditions and environment surrounding an item and ID node moving from one location to another). Such context data (e.g., the network know-how, building layouts, and operational knowledge of nodes and shipping paths used with the wireless node network) may provide the enhanced building blocks that allow the server 100 to manage tracking and locating of nodes in a robustly enriched contextual environment], 0380-0385, 0396-0405 [location triangulation…nodes…chaining triangulation – see figs. 15-16], 0579 [node…mapping location], 0612 [mapping information], 0651 [nodes…logistics management…navigation…map operating area of the warehouse], 0744-0747, 0771+ [TRON technology use], 0849, 0916; see also the use of TRON at paras. 0095+, 0428+; see also 0651 [map the operating area of the warehouse to facilitate movement and navigation by the other exemplary MALVT bot apparatus transporting an item/object], 0850 [ inventory items may be stored in one or more storage rooms at the hub location, in a warehouse, on one or more shelving systems, in boxes, and the like], 0957-0959 [inventory logistics…stocking location…warehousing location…inventory logistics…order fulfillment…shelving units…pick and place…shelving system], 0962 [a warehousing location for warehoused items and where the dispatch command further includes a pickup location within the warehousing location where the warehoused ordered item…move from within the warehousing location to the pickup location], 2569-2582 [describes the operation in the warehouse], 0618 [features that allow for transporting multiple different items/objects and where some may require different environmental environments (warehouse environment is one of the environments)… organized separator/supports, such as shelving separators, that partitions the interior cargo space within the CSS unit into compartments…shelving separator partitions the payload area within CSS into different compartments…partition compartments]; see also 0520-0522 [storage compartments…sensors…compartment defined by the CSS 1720 and APM/BAPM components 1710 and move one or more items/objects so as to load or unload such items/objects], 0618 [MALVT bot apparatus…allow for transporting multiple different items/objects and where some may require different environmental environments than others…the CSS unit component 3500 (or CSS 1720) used as part of such an exemplary MALVT bot apparatus 1700 may be deployed with one or more detachable organized separator/supports, such as shelving separators 3608, that partitions the interior cargo space within the CSS unit into compartments…shelving separator 3608 partitions the payload area within CSS 3500 into different compartments…different partitioned compartments ], 0636, 0943-0945 [compartments…payload monitoring…providing, by the modular cargo storage system, selective access to the first compartment maintaining the ordered item within the modular cargo storage system while limiting access to others of the separated storage compartments including the second compartment…selective access (to individual compartments)], 2554, 0427 [navigating…mapping], 0445 [maps], 0468-0471 [navigation…navigate along movement path], 0562 [navigate towards specified locations…logistics location], 0571 [communication…while navigating…route], 0579 [navigation…via mapping location], 0611-0612, 0651 [one bot apparatus may collaboratively map the operating area of the warehouse to facilitate movement and navigation], 0702 [route tracking/mapping], 0771-0772 [within…warehouse], 0849-0851; 0106 [ ID nodes 120b, 120c, 120d are associated with different items (e.g., packages) within a larger container 210 (or grouped together on a pallet)], 0223-0227, 0270-0275 [in conjunction with paras.  0068, 0097-0100, 0232, 0243 – where these paragraphs state nodes and node IDs are associated (represent) with items], 0283-0288 [in conjunction with paras.  0068, 0097-0100, 0232, 0243 – where these paragraphs state nodes and node IDs are associated (represent) with items], 0427 [navigating…mapping], 0445 [maps], 0468-0471 [navigation…navigate along movement path], 0562 [navigate towards specified locations…logistics location], 0571 [communication…while navigating…route], 0579 [navigation…via mapping location], 0611-0612, 0651 [one bot apparatus may collaboratively map the operating area of the warehouse to facilitate movement and navigation], 0702 [route tracking/mapping], 0771-0772 [within…warehouse]).  
As per claim 18, Skaaksrud discloses the customer order fulfillment system of claim 17, wherein the bulk pick ticket includes information about the one or more items in the bulk pick recipe, and location information associated with the location of the one or more items in the warehouse (¶¶ 0224-0225 [Layout data 585 is generally data related to the physical area of one or more parts of an anticipated path. For example, an example of layout data 585 may include building schematics and physical dimensions of portions of a building in which a node may be transiting. An example may further include density information associated with physical areas to be transited and anticipated numbers of potential nodes in those areas as types of layout data. In another example, an example of layout data may include a configuration of how a group of packages may be assembled on a pallet, placed into a shipping container (e.g., a unit load device (ULD)) that helps move a collection of items on various forms], 0232-0236 [contextual data providing information regarding the conditions and environment surrounding an item and ID node moving from one location to another). Such context data (e.g., the network know-how, building layouts, and operational knowledge of nodes and shipping paths used with the wireless node network) may provide the enhanced building blocks that allow the server 100 to manage tracking and locating of nodes in a robustly enriched contextual environment], 0380-0385, 0396-0405 [location triangulation…nodes…chaining triangulation – see figs. 15-16], 0579 [node…mapping location], 0612 [mapping information], 0651 [nodes…logistics management…navigation…map operating area of the warehouse], 0744-0747, 0771+ [TRON technology use], 0849, 0916; see also the use of TRON at paras. 0095+, 0428+; see also 0651 [map the operating area of the warehouse to facilitate movement and navigation by the other exemplary MALVT bot apparatus transporting an item/object], 0850 [ inventory items may be stored in one or more storage rooms at the hub location, in a warehouse, on one or more shelving systems, in boxes, and the like], 0957-0959 [inventory logistics…stocking location…warehousing location…inventory logistics…order fulfillment…shelving units…pick and place…shelving system], 0962 [a warehousing location for warehoused items and where the dispatch command further includes a pickup location within the warehousing location where the warehoused ordered item…move from within the warehousing location to the pickup location], 2569-2582 [describes the operation in the warehouse], 0618 [features that allow for transporting multiple different items/objects and where some may require different environmental environments (warehouse environment is one of the environments)… organized separator/supports, such as shelving separators, that partitions the interior cargo space within the CSS unit into compartments…shelving separator partitions the payload area within CSS into different compartments…partition compartments]; see also 0520-0522 [storage compartments…sensors…compartment defined by the CSS 1720 and APM/BAPM components 1710 and move one or more items/objects so as to load or unload such items/objects], 0618 [MALVT bot apparatus…allow for transporting multiple different items/objects and where some may require different environmental environments than others…the CSS unit component 3500 (or CSS 1720) used as part of such an exemplary MALVT bot apparatus 1700 may be deployed with one or more detachable organized separator/supports, such as shelving separators 3608, that partitions the interior cargo space within the CSS unit into compartments…shelving separator 3608 partitions the payload area within CSS 3500 into different compartments…different partitioned compartments ], 0636, 0943-0945 [compartments…payload monitoring…providing, by the modular cargo storage system, selective access to the first compartment maintaining the ordered item within the modular cargo storage system while limiting access to others of the separated storage compartments including the second compartment…selective access (to individual compartments)], 2554, 0427 [navigating…mapping], 0445 [maps], 0468-0471 [navigation…navigate along movement path], 0562 [navigate towards specified locations…logistics location], 0571 [communication…while navigating…route], 0579 [navigation…via mapping location], 0611-0612, 0651 [one bot apparatus may collaboratively map the operating area of the warehouse to facilitate movement and navigation], 0702 [route tracking/mapping], 0771-0772 [within…warehouse], 0849-0851; 0106 [ ID nodes 120b, 120c, 120d are associated with different items (e.g., packages) within a larger container 210 (or grouped together on a pallet)], 0223-0227, 0270-0275 [in conjunction with paras.  0068, 0097-0100, 0232, 0243 – where these paragraphs state nodes and node IDs are associated (represent) with items], 0283-0288 [in conjunction with paras.  0068, 0097-0100, 0232, 0243 – where these paragraphs state nodes and node IDs are associated (represent) with items], 0427 [navigating…mapping], 0445 [maps], 0468-0471 [navigation…navigate along movement path], 0562 [navigate towards specified locations…logistics location], 0571 [communication…while navigating…route], 0579 [navigation…via mapping location], 0611-0612, 0651 [one bot apparatus may collaboratively map the operating area of the warehouse to facilitate movement and navigation], 0702 [route tracking/mapping], 0771-0772 [within…warehouse]).  
As per claim 19, Skaaksrud discloses the customer order fulfillment system of claim 17, wherein the bulk pick order fulfillment unit generates a connected graph of groupings of the items from the customer orders 67JTW-004CP3 and the one or more additional items, wherein the items from the customer orders and the additional items form nodes of the connected graph (¶¶ 0224-0225 [Layout data 585 is generally data related to the physical area of one or more parts of an anticipated path. For example, an example of layout data 585 may include building schematics and physical dimensions of portions of a building in which a node may be transiting. An example may further include density information associated with physical areas to be transited and anticipated numbers of potential nodes in those areas as types of layout data. In another example, an example of layout data may include a configuration of how a group of packages may be assembled on a pallet, placed into a shipping container (e.g., a unit load device (ULD)) that helps move a collection of items on various forms], 0232-0236 [contextual data providing information regarding the conditions and environment surrounding an item and ID node moving from one location to another). Such context data (e.g., the network know-how, building layouts, and operational knowledge of nodes and shipping paths used with the wireless node network) may provide the enhanced building blocks that allow the server 100 to manage tracking and locating of nodes in a robustly enriched contextual environment], 0380-0385, 0396-0405 [location triangulation…nodes…chaining triangulation – see figs. 15-16], 0579 [node…mapping location], 0612 [mapping information], 0651 [nodes…logistics management…navigation…map operating area of the warehouse], 0744-0747, 0771+ [TRON technology use], 0849, 0916; see also the use of TRON at paras. 0095+, 0428+).

As per claim 23, Skaaksrud discloses the method of claim 20, further comprising 68JTW-004CP3 
collecting information associated with a plurality of customer orders from a plurality of customers and generating customer order data that includes data associated with each of the plurality of customer orders and the plurality of customers, wherein each of the plurality of customer order includes one or more items associated therewith, generating in response to the customer order data consolidated order fulfillment data, and receiving the consolidated order fulfillment data and generating pick instructions associated with a pick tour plan or a pick tour from the consolidated order fulfillment data by a pick tour generating subsystem, receiving the consolidated order fulfillment data from the order generating unit and grouping together similar ones of the items associated with the plurality of customer orders to form a plurality of bulk picks with a bulk pick order fulfillment unit, wherein one or more of the plurality of bulk picks can form part of one or more bulk pick tours (see citations above for other claims above and also see ¶¶ 0819-0820 [discusses example of order fulfillment and order generation by collecting information/data – customer information and what the order (the item and product)], 0836 [shows information collection for an order], 0854-0859 [order received processing the information – and items from inventory and mechanisms set for fulfilling the order – see steps a-g], 0862-0867, 0891-0892 [order fulfillment tasks with one or more ordered item…received a transaction order for the ordered item…system receives and processes transaction orders for customers], 0427 [navigating…mapping], 0445 [maps], 0468-0471 [navigation…navigate along movement path], 0562 [navigate towards specified locations…logistics location], 0571 [communication…while navigating…route], 0579 [navigation…via mapping location], 0611-0612, 0651 [one bot apparatus may collaboratively map the operating area of the warehouse to facilitate movement and navigation], 0702 [route tracking/mapping], 0771-0772 [within…warehouse], 0849-0859 [see steps a-f described 0854-0859], 0862-0870, 0854-0855 [logistics operations], 0106 [ ID nodes 120b, 120c, 120d are associated with different items (e.g., packages) within a larger container 210 (or grouped together on a pallet)], 0223-0224 [group of packages assembled…placed into…container that helps move a collection of items], 0854 [items grouped as a portion of an order], 0270 [“similar group of nodes” in conjunction with paras.  0068, 0097-0100, 0232, 0243 – where these paragraphs state nodes and node IDs are associated (represent) with items], 0283-0288 [group of nodes with similarities; in conjunction with paras.  0068, 0097-0100, 0232, 0243 – where these paragraphs state nodes and node IDs are associated (represent) with items], 0381 [master node is outside of container (such as a Uniform Load Device (ULD) container 210 known to be used for transporting groups of items on aircraft) that has an ID node inside the container], 0428, 0862-0864 [including the inventory item and additional inventory items…include the inventory item for transport involved with this particular dispatched inventory operation and other additional inventory items to be supplied to others of the remote business facilities (grouping items that based on similarity)…items transported on the bot assembly…may be a restocking supply of retail item(s) sold at that remote business facility], 0867 [item being a portion from multiple inventory order items in a received inventory order…repeating steps (a)-(g) for the remaining portions from the inventory order items in the received inventory order (the steps a-g described in 0854-0859)], 0892 [receives and processes transaction orders for customers]), and 
receiving the consolidated order fulfillment data from the order generating unit and for automatically selecting one or more of the items in the customer order from one or more carousels of an automated fulfillment system, wherein the automated fulfillment system is configured for receiving the pick tour plan or the pick tour and for selecting the items in the customer order set forth in the pick tour plan or the pick tour from the one or more carousels, and is configured for receiving one or more of the plurality of bulk picks for selecting one or more of the items in the customer order from the one or more carousels (¶¶ 0854-0859 [order received processing the information – and items from inventory and mechanisms set for fulfilling the order – see steps a-g], 0862-0867, 0891-0892 [order fulfillment tasks with one or more ordered item…received a transaction order for the ordered item…system receives and processes transaction orders for customers], 0427 [navigating…mapping], 0445 [maps], 0468-0471 [navigation…navigate along movement path], 0562 [navigate towards specified locations…logistics location], 0571 [communication…while navigating…route], 0579 [navigation…via mapping location], 0611-0612, 0651 [one bot apparatus may collaboratively map the operating area of the warehouse to facilitate movement and navigation], 0702 [route tracking/mapping], 0771-0772 [within…warehouse], 0849-0859 [see steps a-f described 0854-0859], 0862-0870, 0854-0855 [logistics operations]; 0106 [ ID nodes 120b, 120c, 120d are associated with different items (e.g., packages) within a larger container 210 (or grouped together on a pallet)], 0223-0224 [group of packages assembled…placed into…container that helps move a collection of items], 0854 [items grouped as a portion of an order], 0270 [“similar group of nodes” in conjunction with paras.  0068, 0097-0100, 0232, 0243 – where these paragraphs state nodes and node IDs are associated (represent) with items], 0283-0288 [group of nodes with similarities; in conjunction with paras.  0068, 0097-0100, 0232, 0243 – where these paragraphs state nodes and node IDs are associated (represent) with items], 0381 [master node is outside of container (such as a Uniform Load Device (ULD) container 210 known to be used for transporting groups of items on aircraft) that has an ID node inside the container], 0428, 0862-0864 [including the inventory item and additional inventory items…include the inventory item for transport involved with this particular dispatched inventory operation and other additional inventory items to be supplied to others of the remote business facilities (grouping items that based on similarity)…items transported on the bot assembly…may be a restocking supply of retail item(s) sold at that remote business facility], 0867 [item being a portion from multiple inventory order items in a received inventory order…repeating steps (a)-(g) for the remaining portions from the inventory order items in the received inventory order (the steps a-g described in 0854-0859)], 0892 [receives and processes transaction orders for customers]; and also see 0009-0010 [modular mobility…bot…return operation…transport parameters…has the modular mobile autonomy control module verifying that each of the modular mobile autonomy control module, the modular mobility base, the modular auxiliary power module, and the modular cargo storage system are compatible with the dispatched consumer-to-store return logistics operation…mobility base to move from an origin location on a route…modular cargo storage system providing selective access to a payload area within the modular cargo storage system…causing the modular mobility base to move from the designated pickup location on a return route to the origin location], 0624 [modular components or detachable modules/pods…compartments], 0636 [MALVT bot…modular cargo storage…compartments (e.g. separator)…pods…compartments…provide different structural support for items loaded into any partitioned compartments], 0222, 0343 [moving conveyor system], 0524 [conveyor belt], 0771-0772 [within…warehouse], 0801-0803; also see 0520-0522 [storage compartments…sensors…compartment defined by the CSS 1720 and APM/BAPM components 1710 and move one or more items/objects so as to load or unload such items/objects], 0618 [MALVT bot apparatus…allow for transporting multiple different items/objects and where some may require different environmental environments than others…the CSS unit component 3500 (or CSS 1720) used as part of such an exemplary MALVT bot apparatus 1700 may be deployed with one or more detachable organized separator/supports, such as shelving separators 3608, that partitions the interior cargo space within the CSS unit into compartments…shelving separator 3608 partitions the payload area within CSS 3500 into different compartments…different partitioned compartments], 0636, 0943-0945 [compartments…payload monitoring…providing, by the modular cargo storage system, selective access to the first compartment maintaining the ordered item within the modular cargo storage system while limiting access to others of the separated storage compartments including the second compartment…selective access (to individual compartments)], 0667 [conveyors], 0959 [item…conveyor belt…conveyor base…warehousing location]).

As per claims 21-22, claims 21-22 disclose substantially similar limitations as claims 2-3 above; and therefore claims 21-22 are rejected under the same rationale and reasoning as presented above for claims 2-3.
As per claims 27-28, claims 27-28 disclose substantially similar limitations as claims 17-18 above; and therefore claims 27-28 are rejected under the same rationale and reasoning as presented above for claims 17-18.


Claims 8-15 and 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skaaksrud et al., (US 2019/0287063) (provisional 03/14/2018) in view of Welty et al., (US 2018/0201444), further in view of Yao et al., (US 2018/0182054).
As per claim 8, Skaaksrud discloses the customer order fulfillment system of claim 1, wherein the return order generating sub-system further comprises a graph generating unit for generating a value sorted node-logic by employing a value sorted node-logic mapping technique based at least on the map data, and wherein the value sorted node-logic includes data associating one or more of the items from the plurality of customer orders with a selected location in the warehouse (¶¶ 0224-0225 [Layout data 585 is generally data related to the physical area of one or more parts of an anticipated path. For example, an example of layout data 585 may include building schematics and physical dimensions of portions of a building in which a node may be transiting. An example may further include density information associated with physical areas to be transited and anticipated numbers of potential nodes in those areas as types of layout data. In another example, an example of layout data may include a configuration of how a group of packages may be assembled on a pallet, placed into a shipping container (e.g., a unit load device (ULD)) that helps move a collection of items on various forms], 0232-0236 [contextual data providing information regarding the conditions and environment surrounding an item and ID node moving from one location to another). Such context data (e.g., the network know-how, building layouts, and operational knowledge of nodes and shipping paths used with the wireless node network) may provide the enhanced building blocks that allow the server 100 to manage tracking and locating of nodes in a robustly enriched contextual environment], 0380-0385, 0396-0405 [location triangulation…nodes…chaining triangulation – see figs. 15-16], 0579 [node…mapping location], 0612 [mapping information], 0651 [nodes…logistics management…navigation…map operating area of the warehouse], 0744-0747, 0771+ [TRON technology use], 0849, 0916; see also the use of TRON at paras. 0095+, 0428+).
Skaaksrud in view of Welty does not explicitly state/describe a tree graph (although the citations above clearly show a linked layout/graph with nodes).
Analogous art Yao (warehouse management and order fulfillment) discloses warehouse graph with nodes in a tree graph structure (¶¶ 0016-0019 [managing customer orders at a warehouse…routes (mapping information)…warehouse graph… plurality of nodes and a plurality of internode paths connecting the nodes…locations in the warehouse…path…route], 0028-0035 [warehouse graph…routes though warehouse…nodes…graph…(customer orders and fulfillment with task assignments)], 0041-0042, 0113-, 0122).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Skaaksrud in view of Welty tree graphs as taught by analogous art Yao in order to provide efficient routing/navigation since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (KSR-G/TSM) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the old and known technique and concepts of Yao would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claim 9, Skaaksrud discloses the customer order fulfillment system of claim 8, wherein the value sorted node-logic is an associative array data type having values associated therewith, wherein the value sorted node-logic sorts the values in a selected order (¶¶ 0105, 0224-0225 [Layout data 585 is generally data related to the physical area of one or more parts of an anticipated path. For example, an example of layout data 585 may include building schematics and physical dimensions of portions of a building in which a node may be transiting. An example may further include density information associated with physical areas to be transited and anticipated numbers of potential nodes in those areas as types of layout data. In another example, an example of layout data may include a configuration of how a group of packages may be assembled on a pallet, placed into a shipping container (e.g., a unit load device (ULD)) that helps move a collection of items on various forms], 0232-0236 [contextual data providing information regarding the conditions and environment surrounding an item and ID node moving from one location to another). Such context data (e.g., the network know-how, building layouts, and operational knowledge of nodes and shipping paths used with the wireless node network) may provide the enhanced building blocks that allow the server 100 to manage tracking and locating of nodes in a robustly enriched contextual environment], 0380-0385, 0396-0405 [location triangulation…nodes…chaining triangulation – see figs. 15-16], 0562 [array of sensors and the data – associated with array data], 0566, 0579 [node…mapping location], 0582 [sensor array…MAM unit – array data], 0612 [mapping information], 0651 [nodes…logistics management…navigation…map operating area of the warehouse], 0744-0747, 0771+ [TRON technology use], 0849, 0916; see also the use of TRON at paras. 0095+, 0428+).  
Skaaksrud in view of Welty does not explicitly state/describe a tree graph (although the citations above clearly show a linked layout/graph with nodes).
Analogous art Yao (warehouse management and order fulfillment) discloses warehouse graph with nodes in a tree graph structure (¶¶ 0016-0019 [managing customer orders at a warehouse…routes (mapping information)…warehouse graph… plurality of nodes and a plurality of internode paths connecting the nodes…locations in the warehouse…path…route], 0028-0035 [warehouse graph…routes though warehouse…nodes…graph…(customer orders and fulfillment with task assignments)], 0041-0042, 0113-, 0122).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Skaaksrud in view of Welty tree graphs as taught by analogous art Yao in order to provide efficient routing/navigation since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (KSR-G/TSM) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the old and known technique and concepts of Yao would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claim 10, Skaaksrud discloses the customer order fulfillment system of claim 9, wherein the values correspond to the locations in the warehouse or to a number of the items at the locations in the warehouse (¶¶ 0106 [ ID nodes 120b, 120c, 120d are associated with different items (e.g., packages) within a larger container 210 (or grouped together on a pallet)], 0223-0227, 0270-0275 [in conjunction with paras.  0068, 0097-0100, 0232, 0243 – where these paragraphs state nodes and node IDs are associated (represent) with items], 0283-0288 [in conjunction with paras.  0068, 0097-0100, 0232, 0243 – where these paragraphs state nodes and node IDs are associated (represent) with items], 0427 [navigating…mapping], 0445 [maps], 0468-0471 [navigation…navigate along movement path], 0562 [navigate towards specified locations…logistics location], 0571 [communication…while navigating…route], 0579 [navigation…via mapping location], 0611-0612, 0651 [one bot apparatus may collaboratively map the operating area of the warehouse to facilitate movement and navigation], 0702 [route tracking/mapping], 0771-0772 [within…warehouse]).  
As per claim 11, Skaaksrud discloses the customer order fulfillment system of claim 6, further comprising a graph generating unit for generating a value sorted node-logic by employing a value sorted node-logic mapping technique based at least on the map data and the consolidated order fulfillment data, and wherein the value sorted node-logic includes data associating one or more of the items from the plurality of customer orders with a selected location in the warehouse (¶¶ 0224-0225 [Layout data 585 is generally data related to the physical area of one or more parts of an anticipated path. For example, an example of layout data 585 may include building schematics and physical dimensions of portions of a building in which a node may be transiting. An example may further include density information associated with physical areas to be transited and anticipated numbers of potential nodes in those areas as types of layout data. In another example, an example of layout data may include a configuration of how a group of packages may be assembled on a pallet, placed into a shipping container (e.g., a unit load device (ULD)) that helps move a collection of items on various forms], 0232-0236 [contextual data providing information regarding the conditions and environment surrounding an item and ID node moving from one location to another). Such context data (e.g., the network know-how, building layouts, and operational knowledge of nodes and shipping paths used with the wireless node network) may provide the enhanced building blocks that allow the server 100 to manage tracking and locating of nodes in a robustly enriched contextual environment], 0380-0385, 0396-0405 [location triangulation…nodes…chaining triangulation – see figs. 15-16], 0579 [node…mapping location], 0612 [mapping information], 0651 [nodes…logistics management…navigation…map operating area of the warehouse], 0744-0747, 0771+ [TRON technology use], 0849, 0916; see also the use of TRON at paras. 0095+, 0428+).
Skaaksrud in view of Welty does not explicitly state/describe a tree graph (although the citations above clearly show a linked layout/graph with nodes).
Analogous art Yao (warehouse management and order fulfillment) discloses warehouse graph with nodes in a tree graph structure (¶¶ 0016-0019 [managing customer orders at a warehouse…routes (mapping information)…warehouse graph… plurality of nodes and a plurality of internode paths connecting the nodes…locations in the warehouse…path…route], 0028-0035 [warehouse graph…routes though warehouse…nodes…graph…(customer orders and fulfillment with task assignments)], 0041-0042, 0113-, 0122).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Skaaksrud in view of Welty tree graphs as taught by analogous art Yao in order to provide efficient routing/navigation since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (KSR-G/TSM) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the old and known technique and concepts of Yao would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).


As per claim 12, Skaaksrud discloses the customer order fulfillment system of claim 11, wherein the locations within the warehouse include one or more bays associated with each location in the warehouse, and wherein the pick tour plan comprises plan data correlating the location of the bay with selected ones of the items at the locations of the bays to be placed in selected storage compartment type container/holder in the mobile cart (Figs. 48A-48D; ¶¶ 0651 [map the operating area of the warehouse to facilitate movement and navigation by the other exemplary MALVT bot apparatus transporting an item/object], 0850 [ inventory items may be stored in one or more storage rooms at the hub location, in a warehouse, on one or more shelving systems, in boxes, and the like], 0957-0959 [inventory logistics…stocking location…warehousing location…inventory logistics…order fulfillment…shelving units…pick and place…shelving system], 0962 [a warehousing location for warehoused items and where the dispatch command further includes a pickup location within the warehousing location where the warehoused ordered item…move from within the warehousing location to the pickup location], 2569-2582 [describes the operation in the warehouse], 0618 [features that allow for transporting multiple different items/objects and where some may require different environmental environments (warehouse environment is one of the environments)… organized separator/supports, such as shelving separators, that partitions the interior cargo space within the CSS unit into compartments…shelving separator partitions the payload area within CSS into different compartments…partition compartments]; see also 0520-0522 [storage compartments…sensors…compartment defined by the CSS 1720 and APM/BAPM components 1710 and move one or more items/objects so as to load or unload such items/objects], 0618 [MALVT bot apparatus…allow for transporting multiple different items/objects and where some may require different environmental environments than others…the CSS unit component 3500 (or CSS 1720) used as part of such an exemplary MALVT bot apparatus 1700 may be deployed with one or more detachable organized separator/supports, such as shelving separators 3608, that partitions the interior cargo space within the CSS unit into compartments…shelving separator 3608 partitions the payload area within CSS 3500 into different compartments…different partitioned compartments ], 0636, 0943-0945 [compartments…payload monitoring…providing, by the modular cargo storage system, selective access to the first compartment maintaining the ordered item within the modular cargo storage system while limiting access to others of the separated storage compartments including the second compartment…selective access (to individual compartments)], 2554, 0427 [navigating…mapping], 0445 [maps], 0468-0471 [navigation…navigate along movement path], 0562 [navigate towards specified locations…logistics location], 0571 [communication…while navigating…route], 0579 [navigation…via mapping location], 0611-0612, 0651 [one bot apparatus may collaboratively map the operating area of the warehouse to facilitate movement and navigation], 0702 [route tracking/mapping], 0771-0772 [within…warehouse], 0849-0851; 0106 [ ID nodes 120b, 120c, 120d are associated with different items (e.g., packages) within a larger container 210 (or grouped together on a pallet)], 0223-0227, 0270-0275 [in conjunction with paras.  0068, 0097-0100, 0232, 0243 – where these paragraphs state nodes and node IDs are associated (represent) with items], 0283-0288 [in conjunction with paras.  0068, 0097-0100, 0232, 0243 – where these paragraphs state nodes and node IDs are associated (represent) with items], 0427 [navigating…mapping], 0445 [maps], 0468-0471 [navigation…navigate along movement path], 0562 [navigate towards specified locations…logistics location], 0571 [communication…while navigating…route], 0579 [navigation…via mapping location], 0611-0612, 0651 [one bot apparatus may collaboratively map the operating area of the warehouse to facilitate movement and navigation], 0702 [route tracking/mapping], 0771-0772 [within…warehouse]).
Although Skaaksrud discloses a storage compartment type container having one or more sub-compartments to a return cart (see citations in the above rejection), Skaaksrud dos not explicitly state totes.
Analogous art Welty discloses totes (¶¶ 0030-0034; and also see 0049+).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Skaaksrud a likely end time of an event associated with the destination as taught by analogous art Welty in order to organize placement of various items/products/etc., that are to be transported to different locations/etc., since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (KSR-G/TSM) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts (of having a tote type container with compartments (a well-known carrier/holder) for holding/carrying items/products/etc.,) of Welty would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claim 13, Skaaksrud discloses the customer order fulfillment system of claim 12, wherein the pick tour plan is generated by the pick tour generator by mapping the consolidated order fulfillment data generated by the order generating unit with the warehouse configuration stored in the map unit via the graph generating unit (see citations above for above claims and also see ¶¶ 0106 [ ID nodes 120b, 120c, 120d are associated with different items (e.g., packages) within a larger container 210 (or grouped together on a pallet)], 0223-0227, 0270-0275 [in conjunction with paras.  0068, 0097-0100, 0232, 0243 – where these paragraphs state nodes and node IDs are associated (represent) with items], 0283-0288 [in conjunction with paras.  0068, 0097-0100, 0232, 0243 – where these paragraphs state nodes and node IDs are associated (represent) with items], 0427 [navigating…mapping], 0445 [maps], 0468-0471 [navigation…navigate along movement path], 0562 [navigate towards specified locations…logistics location], 0571 [communication…while navigating…route], 0579 [navigation…via mapping location], 0611-0612, 0651 [one bot apparatus may collaboratively map the operating area of the warehouse to facilitate movement and navigation], 0702 [route tracking/mapping], 0771-0772 [within…warehouse], 0427 [navigating…mapping], 0445 [maps], 0468-0471 [navigation…navigate along movement path], 0562 [navigate towards specified locations…logistics location], 0571 [communication…while navigating…route], 0579 [navigation…via mapping location], 0611-0612, 0651 [one bot apparatus may collaboratively map the operating area of the warehouse to facilitate movement and navigation], 0702 [route tracking/mapping], 0771-0772 [within…warehouse], 0849-0851, 0651 [map the operating area of the warehouse to facilitate movement and navigation by the other exemplary MALVT bot apparatus transporting an item/object], 0850 [ inventory items may be stored in one or more storage rooms at the hub location, in a warehouse, on one or more shelving systems, in boxes, and the like], 0957-0959 [inventory logistics…stocking location…warehousing location…inventory logistics…order fulfillment…shelving units…pick and place…shelving system], 0962 [a warehousing location for warehoused items and where the dispatch command further includes a pickup location within the warehousing location where the warehoused ordered item…move from within the warehousing location to the pickup location], 2569-2582 [describes the operation in the warehouse]).  
As per claim 14, Skaaksrud discloses the customer order fulfillment system of claim 13, wherein the pick tour generator converts the pick tour plan into a pick tour, wherein the pick instructions of the pick tour includes an ordered list of pick tasks (¶¶ 0505 [instructions related to delivery], 0571-0573 [navigating…route…instructional information…navigational indicators….navigation…mapping], 0611-0612 [deployment operation…moves to destination…navigation…mapping], 0800-0803 [return…for item…return route…return location], 0817-0820, 0822-0826; see also 0009-0010 [return logistics operation…return route to origin location…item…returned], 0651 [one bot apparatus may collaboratively map the operating area of the warehouse to facilitate movement and navigation], 0819-0820 [discusses example of order fulfillment and order generation by collecting information/data – customer information and what the order (the item and product)], 0836 [shows information collection for an order], 0854-0859 [order received processing the information – and items from inventory and mechanisms set for fulfilling the order – see steps a-g], 0862-0867, 0891-0892 [order fulfillment tasks with one or more ordered item…received a transaction order for the ordered item…system receives and processes transaction orders for customers], 0427 [navigating…mapping], 0445 [maps], 0468-0471 [navigation…navigate along movement path], 0562 [navigate towards specified locations…logistics location], 0571 [communication…while navigating…route], 0579 [navigation…via mapping location], 0611-0612, 0651 [one bot apparatus may collaboratively map the operating area of the warehouse to facilitate movement and navigation], 0702 [route tracking/mapping], 0771-0772 [within…warehouse], 0849-0859 [see steps a-f described 0854-0859], 0862-0870, 0854-0855 [logistics operations]; 0106 [ ID nodes 120b, 120c, 120d are associated with different items (e.g., packages) within a larger container 210 (or grouped together on a pallet)], 0223-0224 [group of packages assembled…placed into…container that helps move a collection of items], 0854 [items grouped as a portion of an order], 0270 [“similar group of nodes” in conjunction with paras.  0068, 0097-0100, 0232, 0243 – where these paragraphs state nodes and node IDs are associated (represent) with items], 0283-0288 [group of nodes with similarities; in conjunction with paras.  0068, 0097-0100, 0232, 0243 – where these paragraphs state nodes and node IDs are associated (represent) with items], 0381 [master node is outside of container (such as a Uniform Load Device (ULD) container 210 known to be used for transporting groups of items on aircraft) that has an ID node inside the container], 0428, 0862-0864 [including the inventory item and additional inventory items…include the inventory item for transport involved with this particular dispatched inventory operation and other additional inventory items to be supplied to others of the remote business facilities (grouping items that based on similarity)…items transported on the bot assembly…may be a restocking supply of retail item(s) sold at that remote business facility], 0867 [item being a portion from multiple inventory order items in a received inventory order…repeating steps (a)-(g) for the remaining portions from the inventory order items in the received inventory order (the steps a-g described in 0854-0859)], 0892 [receives and processes transaction orders for customers]).  
As per claim 15, Skaaksrud discloses the customer order fulfillment system of claim 14, wherein each of the pick tasks includes a plurality of: the location of the bay, identification information associated with the location of the bay, shipping information associated with one or more of the customer orders, a quantity of the items, identification information associated with each of the items, one or more of the items to be picked from the bay, and the tote on the mobile cart in which to place the picked items (¶¶ 0427 [navigating…mapping], 0445 [maps], 0468-0471 [navigation…navigate along movement path], 0562 [navigate towards specified locations…logistics location], 0571 [communication…while navigating…route], 0579 [navigation…via mapping location], 0611-0612, 0651 [one bot apparatus may collaboratively map the operating area of the warehouse to facilitate movement and navigation], 0702 [route tracking/mapping], 0771-0772 [within…warehouse], 0849-0859 [see steps a-f described 0854-0859], 0862-0870, 0854-0855 [logistics operations]; 0106 [ ID nodes 120b, 120c, 120d are associated with different items (e.g., packages) within a larger container 210 (or grouped together on a pallet)], 0223-0224 [group of packages assembled…placed into…container that helps move a collection of items], 0854 [items grouped as a portion of an order], 0270 [“similar group of nodes” in conjunction with paras.  0068, 0097-0100, 0232, 0243 – where these paragraphs state nodes and node IDs are associated (represent) with items], 0283-0288 [group of nodes with similarities; in conjunction with paras.  0068, 0097-0100, 0232, 0243 – where these paragraphs state nodes and node IDs are associated (represent) with items], 0381 [master node is outside of container (such as a Uniform Load Device (ULD) container 210 known to be used for transporting groups of items on aircraft) that has an ID node inside the container], 0428, 0862-0864 [including the inventory item and additional inventory items…include the inventory item for transport involved with this particular dispatched inventory operation and other additional inventory items to be supplied to others of the remote business facilities (grouping items that based on similarity)…items transported on the bot assembly…may be a restocking supply of retail item(s) sold at that remote business facility], 0867 [item being a portion from multiple inventory order items in a received inventory order…repeating steps (a)-(g) for the remaining portions from the inventory order items in the received inventory order (the steps a-g described in 0854-0859)], 0892 [receives and processes transaction orders for customers], 0009 [identifier information on the item…item…and its…documentation], 0010, 0097 [nodes associated with items…identify and locate the items], 0170 [barcode], 0211-0218 [manage information related to an ID node as an item associated with the ID node…density…how many nodes], 0221-0223 [scan data…data collected for a particular item…bar code scan data…item…type of item], 0241-0243, 0259, 0849 [quantity of product], 0954-0955 [returns…period of time], 2617 [period of time…items are to be returned], 0106 [ ID nodes 120b, 120c, 120d are associated with different items (e.g., packages) within a larger container 210 (or grouped together on a pallet)], 0223-0227, 0270-0275 [in conjunction with paras.  0068, 0097-0100, 0232, 0243 – where these paragraphs state nodes and node IDs are associated (represent) with items], 0283-0288 [in conjunction with paras.  0068, 0097-0100, 0232, 0243 – where these paragraphs state nodes and node IDs are associated (represent) with items], 0427 [navigating…mapping], 0445 [maps], 0468-0471 [navigation…navigate along movement path], 0562 [navigate towards specified locations…logistics location], 0571 [communication…while navigating…route], 0579 [navigation…via mapping location], 0611-0612, 0651 [one bot apparatus may collaboratively map the operating area of the warehouse to facilitate movement and navigation], 0702 [route tracking/mapping], 0771-0772 [within…warehouse], 0427 [navigating…mapping], 0445 [maps], 0468-0471 [navigation…navigate along movement path], 0562 [navigate towards specified locations…logistics location], 0571 [communication…while navigating…route], 0579 [navigation…via mapping location], 0611-0612, 0651 [one bot apparatus may collaboratively map the operating area of the warehouse to facilitate movement and navigation], 0702 [route tracking/mapping], 0771-0772 [within…warehouse], 0849-0851, 0651 [map the operating area of the warehouse to facilitate movement and navigation by the other exemplary MALVT bot apparatus transporting an item/object], 0850 [ inventory items may be stored in one or more storage rooms at the hub location, in a warehouse, on one or more shelving systems, in boxes, and the like], 0957-0959 [inventory logistics…stocking location…warehousing location…inventory logistics…order fulfillment…shelving units…pick and place…shelving system], 0962 [a warehousing location for warehoused items and where the dispatch command further includes a pickup location within the warehousing location where the warehoused ordered item…move from within the warehousing location to the pickup location], 2569-2582 [describes the operation in the warehouse]).  
As per claim 24, Skaaksrud discloses the method of claim 23, wherein the pick tour generating subsystem comprises 
a map unit for storing a map having map data associated therewith that corresponds to a location of each of the items in a warehouse, a cart building unit for generating information associated with a mobile cart for use by a pick agent, wherein the mobile cart has a plurality of totes associated therewith and wherein each of the plurality of totes includes identification information (¶¶ 0427 [navigating…mapping], 0445 [maps], 0468-0471 [navigation…navigate along movement path], 0562 [navigate towards specified locations…logistics location], 0571 [communication…while navigating…route], 0579 [navigation…via mapping location], 0611-0612, 0651 [one bot apparatus may collaboratively map the operating area of the warehouse to facilitate movement and navigation], 0702 [route tracking/mapping], 0771-0772 [within…warehouse], 0849-0851, 0520-0522 [storage compartments…sensors…compartment defined by the CSS 1720 and APM/BAPM components 1710 and move one or more items/objects so as to load or unload such items/objects], 0618 [MALVT bot apparatus…allow for transporting multiple different items/objects and where some may require different environmental environments than others…the CSS unit component 3500 (or CSS 1720) used as part of such an exemplary MALVT bot apparatus 1700 may be deployed with one or more detachable organized separator/supports, such as shelving separators 3608, that partitions the interior cargo space within the CSS unit into compartments…shelving separator 3608 partitions the payload area within CSS 3500 into different compartments…different partitioned compartments ], 0636, 0943-0945 [compartments…payload monitoring…providing, by the modular cargo storage system, selective access to the first compartment maintaining the ordered item within the modular cargo storage system while limiting access to others of the separated storage compartments including the second compartment…selective access (to individual compartments)], 2554), 
a graph generating unit for generating a value sorted tree graph by employing a value sorted node-logic mapping technique based on the map data and the consolidated order fulfillment data, 69JTW-004CP3 and wherein the value sorted node-logic graph includes data associating one or more of the items from the plurality of customer orders with a selected location in the warehouse (¶¶ 0224-0225 [Layout data 585 is generally data related to the physical area of one or more parts of an anticipated path. For example, an example of layout data 585 may include building schematics and physical dimensions of portions of a building in which a node may be transiting. An example may further include density information associated with physical areas to be transited and anticipated numbers of potential nodes in those areas as types of layout data. In another example, an example of layout data may include a configuration of how a group of packages may be assembled on a pallet, placed into a shipping container (e.g., a unit load device (ULD)) that helps move a collection of items on various forms], 0232-0236 [contextual data providing information regarding the conditions and environment surrounding an item and ID node moving from one location to another). Such context data (e.g., the network know-how, building layouts, and operational knowledge of nodes and shipping paths used with the wireless node network) may provide the enhanced building blocks that allow the server 100 to manage tracking and locating of nodes in a robustly enriched contextual environment], 0380-0385, 0396-0405 [location triangulation…nodes…chaining triangulation – see figs. 15-16], 0579 [node…mapping location], 0612 [mapping information], 0651 [nodes…logistics management…navigation…map operating area of the warehouse], 0744-0747, 0771+ [TRON technology use], 0849, 0916; see also the use of TRON at paras. 0095+, 0428+), and 
a pick tour generator for generating the pick tour plan having the pick instructions based on the value ordered node-logic graph and the map data, wherein the pick tour plan correlates items of the customer orders at multiple selected locations in the warehouse with one or more of the plurality of totes in the mobile cart, wherein, the cart building unit determines the number of totes for the mobile cart and the identification information associated with each of the plurality of totes based on the pick tour plan (¶¶ 0224-0225 [Layout data 585 is generally data related to the physical area of one or more parts of an anticipated path. For example, an example of layout data 585 may include building schematics and physical dimensions of portions of a building in which a node may be transiting. An example may further include density information associated with physical areas to be transited and anticipated numbers of potential nodes in those areas as types of layout data. In another example, an example of layout data may include a configuration of how a group of packages may be assembled on a pallet, placed into a shipping container (e.g., a unit load device (ULD)) that helps move a collection of items on various forms], 0232-0236 [contextual data providing information regarding the conditions and environment surrounding an item and ID node moving from one location to another). Such context data (e.g., the network know-how, building layouts, and operational knowledge of nodes and shipping paths used with the wireless node network) may provide the enhanced building blocks that allow the server 100 to manage tracking and locating of nodes in a robustly enriched contextual environment], 0380-0385, 0396-0405 [location triangulation…nodes…chaining triangulation – see figs. 15-16], 0579 [node…mapping location], 0612 [mapping information], 0651 [nodes…logistics management…navigation…map operating area of the warehouse], 0744-0747, 0771+ [TRON technology use], 0849, 0916; see also the use of TRON at paras. 0095+, 0428+; further see Figs. 48A-48D; ¶¶ 0651 [map the operating area of the warehouse to facilitate movement and navigation by the other exemplary MALVT bot apparatus transporting an item/object], 0850 [ inventory items may be stored in one or more storage rooms at the hub location, in a warehouse, on one or more shelving systems, in boxes, and the like], 0957-0959 [inventory logistics…stocking location…warehousing location…inventory logistics…order fulfillment…shelving units…pick and place…shelving system], 0962 [a warehousing location for warehoused items and where the dispatch command further includes a pickup location within the warehousing location where the warehoused ordered item…move from within the warehousing location to the pickup location], 2569-2582 [describes the operation in the warehouse], 0618 [features that allow for transporting multiple different items/objects and where some may require different environmental environments (warehouse environment is one of the environments)… organized separator/supports, such as shelving separators, that partitions the interior cargo space within the CSS unit into compartments…shelving separator partitions the payload area within CSS into different compartments…partition compartments]; see also 0520-0522 [storage compartments…sensors…compartment defined by the CSS 1720 and APM/BAPM components 1710 and move one or more items/objects so as to load or unload such items/objects], 0618 [MALVT bot apparatus…allow for transporting multiple different items/objects and where some may require different environmental environments than others…the CSS unit component 3500 (or CSS 1720) used as part of such an exemplary MALVT bot apparatus 1700 may be deployed with one or more detachable organized separator/supports, such as shelving separators 3608, that partitions the interior cargo space within the CSS unit into compartments…shelving separator 3608 partitions the payload area within CSS 3500 into different compartments…different partitioned compartments ], 0636, 0943-0945 [compartments…payload monitoring…providing, by the modular cargo storage system, selective access to the first compartment maintaining the ordered item within the modular cargo storage system while limiting access to others of the separated storage compartments including the second compartment…selective access (to individual compartments)], 2554, 0427 [navigating…mapping], 0445 [maps], 0468-0471 [navigation…navigate along movement path], 0562 [navigate towards specified locations…logistics location], 0571 [communication…while navigating…route], 0579 [navigation…via mapping location], 0611-0612, 0651 [one bot apparatus may collaboratively map the operating area of the warehouse to facilitate movement and navigation], 0702 [route tracking/mapping], 0771-0772 [within…warehouse], 0849-0851; 0106 [ ID nodes 120b, 120c, 120d are associated with different items (e.g., packages) within a larger container 210 (or grouped together on a pallet)], 0223-0227, 0270-0275 [in conjunction with paras.  0068, 0097-0100, 0232, 0243 – where these paragraphs state nodes and node IDs are associated (represent) with items], 0283-0288 [in conjunction with paras.  0068, 0097-0100, 0232, 0243 – where these paragraphs state nodes and node IDs are associated (represent) with items], 0427 [navigating…mapping], 0445 [maps], 0468-0471 [navigation…navigate along movement path], 0562 [navigate towards specified locations…logistics location], 0571 [communication…while navigating…route], 0579 [navigation…via mapping location], 0611-0612, 0651 [one bot apparatus may collaboratively map the operating area of the warehouse to facilitate movement and navigation], 0702 [route tracking/mapping], 0771-0772 [within…warehouse]).
Although Skaaksrud discloses a storage compartment type container having one or more sub-compartments to a return cart (see citations in the above rejection), Skaaksrud dos not explicitly state totes.
Analogous art Welty discloses totes (¶¶ 0030-0034; and also see 0049+).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Skaaksrud a likely end time of an event associated with the destination as taught by analogous art Welty in order to organize placement of various items/products/etc., that are to be transported to different locations/etc., since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (KSR-G/TSM) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts (of having a tote type container with compartments (a well-known carrier/holder) for holding/carrying items/products/etc.,) of Welty would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
Skaaksrud in view of Welty does not explicitly state/describe a tree graph (although the citations above clearly show a linked layout/graph with nodes).
Analogous art Yao (warehouse management and order fulfillment) discloses warehouse graph with nodes in a tree graph structure (¶¶ 0016-0019 [managing customer orders at a warehouse…routes (mapping information)…warehouse graph… plurality of nodes and a plurality of internode paths connecting the nodes…locations in the warehouse…path…route], 0028-0035 [warehouse graph…routes though warehouse…nodes…graph…(customer orders and fulfillment with task assignments)], 0041-0042, 0113-, 0122).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Skaaksrud in view of Welty tree graphs as taught by analogous art Yao in order to provide efficient routing/navigation since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (KSR-G/TSM) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the old and known technique and concepts of Yao would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).


As per claims 25-26, claims 25-26 disclose substantially similar limitations as claims 13-14 above; and therefore claims 25-26 are rejected under the same rationale and reasoning as presented above for claims 13-14.



Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. For example, some of the pertinent art is as follows:
Wolf et al., (US 2017/0091704): Discusses optimizing storage racks in a warehouse that includes a plurality of storage racks that each include one or more horizontal bars that are adjustable along a plurality of elevations on the storage racks, placement of the one or more horizontal bars defining a plurality of rack openings within each storage racks; a historical inventory database that is programmed to store historical inventory data for the warehouse, the historical inventory data identifying pallets stored in the warehouse and times at which the pallets were stored; and a computer system including one or more processors that are programmed to determine a pallet distribution profile for the warehouse, to determine a plurality of rack types and quantity of rack types for the warehouse, and to designate each of the plurality of storage racks as one of the plurality of rack types to generate a rack arrangement for the warehouse.
Asaria et al., (US 2013/0317642): Provides for transporting products that includes at least one picking robot including at least one robot processor, and at least one order-processing device including at least one order-processing processor in data communication with the at least one robot processor. At least one of the order-processing processor and the robot processor is configured to receive at least one order including at least one product to be picked, generate at least one picking itinerary based upon the at least one order and warehouse information, generate at least one travel path for the at least one robot based upon the picking itinerary, and direct the robot along the travel path.
Panopoulos (US 2005/0131645): Illustrates an automatic-transport system with scanning and GPS functions for moving people or objects, on platforms or items placed on an automatic-transport system that can be ejected from it and delivered from one location to another and to return automatically or to proceed to other destination(s) by following GPS coordinates, and or by following a line painted or taped to a floor through forward looking scanners built into the automatic-transport system. The automatic-transport system can arrive at a destination and give an alert when it has arrived. Electromechanical system(s) aboard the unit can drop off contents automatically at destinations and load or unload cargo. The transport unit can proceed from one location to another stored in its memory and or it may be redirected by its circuitry or remotely through a wireless port, or directed by GPS or radio control circuits to a further destination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683